Citation Nr: 1812776	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety disorder.  

2.  Entitlement to a rating in excess of 10 percent for vitiligo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1975 to August 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Following the May 2017 supplemental statement of the case, VA added additional medical evidence to the Veteran's file.  Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ).  Additional pertinent evidence that becomes available after the RO's statement of the case but prior to certification to the Board is to be addressed in an additional supplemental statement of the case.  38 C.F.R. § 19.31(b) (2017).  After certification to the Board, such evidence must be referred back to the AOJ for initial review.  38 C.F.R. § 20.1304(c) (2017).  Exceptions are when the Veteran or his representative waives this review right, or when the Board grants the benefit being sought in full.  Id.  

In the Veteran's case, the Veteran waived AOJ review of the evidence added after the May 2017 supplemental statement of the case.  Accordingly, appellate review may proceed without prejudice to the Veteran.

The issue of entitlement to an increased rating for vitiligo is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a May 2017 statement, received prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for an increased rating in excess of 50 percent for anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating in excess of 50 percent for anxiety disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R.       § 20.204 (2017).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for a rating in excess of 50 percent for anxiety disorder.  As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal seeking a rating in excess of 50 percent for anxiety disorder is dismissed.


REMAND

The Board finds that additional development is needed prior to adjudication of the issue on appeal.

The last VA examination for the Veteran's vitiligo was in December 2011.  At the time of the VA examination, the Veteran had stopped all treatment for his vitiligo from late 1979 to the date of the examination.  The VA examiner noted how the Veteran had not been treated with oral or topical medications in the last 12 months for the condition.  However, the record illustrates there has been a change in his condition since the December 2011 examination as VA treatment notes illustrate the Veteran is using Triamcinolone Acetonide cream for the condition.  The Veteran indicated in his VA Form 9, Substantive Appeal that he has received treatment for the condition since July 2013.  This evidence renders an additional VA examination necessary to evaluate the current severity of the Veteran's vitiligo. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from June 2017 onward.

2.  With any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with the appropriate expert to determine the severity of his service-connected vitiligo.  His electronic claims file must be made available to the examiner for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

4.  After completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


